— Judgment, Supreme Court, New York County (Herbert I. Altman, J.), rendered September *5514, 1990, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him as a predicate felony officer to concurrent terms of imprisonment of 5 to 10 years, unanimously affirmed.
Upon an independent review of the facts, we find that the verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Defendant has not demonstrated that the jury failed to accord the evidence its proper weight, and the jury was entitled to reject defendant’s account of the incident. (People v Siu Wah Tse, 91 AD2d 350, 352.) Defendant’s argument that comments made by the prosecutor during summation deprived him of a fair trial is unpreserved (CPL 470.05 [2]), and, in any event, without merit (People v Galloway, 54 NY2d 396). Concur — Sullivan, J. P., Wallach, Asch, Kassal and Rubin, JJ.